DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16 and 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2021.
Applicant's election with traverse of Invention I and Species A (claims 1 – 15 and 17) in the reply filed on December 3, 2021 is acknowledged.  The traversal is first on the grounds that there is not a process for making the product of claim 16, outside of the process of claim 1. Examiner disagrees. For instance, the valve needle could first be mounted in the mounting bore of the expansion valve and then bearing bush could be axially slid onto the mounting groove of the valve needle, rather than first mounting the bearing bush onto the mounting groove and then mounting the bearing bush and valve needle in the mounting bore of the expansion valve, as required by the process of Invention I.
Applicant’s arguments regarding the restriction of Invention III and Species B and C have been considered and are persuasive. Therefore, the claims 18 – 20 have been rejoined into the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “… on a ledge of a shoulder of the valve needle facing away from the bearing bush into the valve needle.” It is generally unclear as to Applicant’s intent regarding “into the valve needle.” For the purposes of this Office Action, Examiner will interpret the limitation as “… on a ledge of a shoulder of the valve needle facing away from the bearing bush.”
Claim 9 recites the limitation “… on an edge of the mounting bore edging the mounting bore.” It is generally unclear as to Applicant’s intent regarding “edging the mounting bore.” For the purposes of this Office Action, Examiner will interpret the limitation as “… on an edge of the mounting bore.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12, 14, and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke (U.S. Patent Application Publication Number 2005/0189440).
As to claim 1, Cooke teaches a method for mounting a valve needle and a bearing bush in an expansion valve (figures 1 and 2, element 22 being the ‘valve needle,’ element 60 being the ‘bearing bush,’ and element 14 being the ‘expansion valve’; abstract and pages 3 and 4, paragraphs 33 and 41), comprising: providing the bearing bush (figure 2, element 60), the bearing bush extending in an axial direction and including a circumferential wall in which a slit-like opening is disposed, the slit-like opening extending along the axial direction (figures 2 and 4, element 60, see below; page 4, paragraph 40).

    PNG
    media_image1.png
    662
    706
    media_image1.png
    Greyscale

Cooke further teaches providing the valve needle (figure 2, element 22), the valve needle extending along the axial direction, the valve needle including a mounting groove disposed at an axial end portion of the valve needle and extending along a circumferential direction of the valve needle, the mounting groove including two groove flanks disposed opposite one another in the axial direction and a groove base arranged between the two groove flanks (figure 2, elements 122a and 122b being the ‘groove flanks’, see below; page 4, paragraph 42).

    PNG
    media_image2.png
    694
    640
    media_image2.png
    Greyscale

Cooke further teaches forming a needle-bush arrangement in which the bearing bush is received in the mounting groove of the valve needle via at least one of axial sliding-in the valve needle into the bearing bush and axial sliding-on the bearing bush onto the valve needle (figure 2, elements 22 and 60; page 4, paragraphs 41 – 42); and mounting the needle-bush arrangement in a mounting bore of the expansion valve (figure 2, element 24 being the ‘mounting bore’; page 3, paragraph 33); and wherein mounting the needle-bush arrangement in the mounting bore includes: forming a press fit between the circumferential wall of the bearing bush and the mounting bore (figure 2, outer surface of element 60 and element 24; page 4, paragraph 41); and forming a clearance fit between the groove base of the mounting groove and the bearing bush (figure 2, elements 60 and outer surface of element 22 between elements 122a and 122b, see below; page 4, paragraph 42).

    PNG
    media_image3.png
    699
    686
    media_image3.png
    Greyscale

As to claim 2, Cooke teaches that the bearing bush has a bush outer diameter which is greater than a mounting inner diameter of the mounting bore of the expansion valve (figure 2, outer diameter of element 60 being the ‘bush outer diameter’ and inner diameter of element 24 being the ‘mounting inner diameter’; page 4, paragraph 41); and the mounting of the needle-bush arrangement in the mounting bore of the expansion valve includes axially pressing-in and forcing the bearing bush with the valve needle along the axial direction into the mounting bore of the expansion valve to form the press fit (figure 2, elements 22, 60, 24, and 14; page 4, paragraph 41).
As to claim 3, Cooke teaches that the bearing bush extends in the axial direction over a bush length (figure 2, axial length of element 60 being the ‘bush length’); the mounting groove of the valve needle extending in the axial direction over a groove width (figure 2, length of element 22 between elements 22c and 22b being the ‘groove width’). 
As to claim 4, Cooke teaches providing the mounting bore of the expansion valve with a preload element (figure 2, element 36 being the ‘preload element’; page 3, paragraph 34); and while mounting the needle-bush arraignment, generating a preload force with the preload element, the preload force axially acting on the valve needle and against which the valve needle is moveable in the axial play relative to the bearing bush (figure 2, elements 22, 60, 36, and 24; pages 3 and 4, paragraphs 34 and 43).
As to claim 5, Cooke teaches that the valve needle includes a shoulder that defines one of the groove flanks of the mounting groove (figure 2, one of elements 22b and 22c being the ‘shoulder’); the shoulder has a shoulder diameter which is greater than a bush inner diameter of a bush interior delimited by the circumferential wall of the bearing bush (figure 2, outer diameter of either of elements 122a and 122b being the ‘shoulder diameter’ and inner diameter of element 60 being the ‘bush inner diameter’); and the axial sliding-in of the valve needle into the bearing bush and the axial sliding-on of the bearing bush onto the valve needle, includes pressing-in in the axial direction such that the shoulder along the axial direction is forced through the bush interior of the bearing bush (figure 2, element 60 and one of elements 122a and 122b).
As to claim 6, Cooke teaches that generating the preload force includes introducing the preload force on a ledge of a shoulder of the valve needle facing away 
As to claim 7, Cooke teaches providing an introduction bevel on an axial front side of the bearing bush such that the introduction bevel faces towards an outer lateral surface of the bearing bush (figure 2, one of elements 60a and 60b being the ‘outer lateral surface,’ see below).

    PNG
    media_image4.png
    432
    695
    media_image4.png
    Greyscale

As to claim 8, Cooke teaches an embodiment in which an introduction bevel is provided on the shoulder of the valve needle (figure 2, element 22b being the ‘shoulder,’ see below).

    PNG
    media_image5.png
    699
    647
    media_image5.png
    Greyscale

As to claim 9, Cooke teaches providing an introduction bevel on an edge of the mounting bore (figure 2, element 24, see below).

    PNG
    media_image6.png
    886
    714
    media_image6.png
    Greyscale

As to claim 10, Cooke further teaches spreading open the slit-like opening of the bearing bush during the axial sliding-in of the valve needle into the bearing bush an during the axial sliding-on of the bearing bush onto the valve needle (figures 2 and 4, elements 60 and 22). Examiner notes that this can be found because Cooke illustrates the bearing bush mounted over the valve needle, such that the inner diameter of the bearing bush is clearly smaller than the outer diameter of the valve needle (figure 2, elements 60 and 22). This requires the slit-like opening of the bearing bush to be opened during the mounting of the bearing bush over the valve needle. Examiner recognizes that Cooke teaches the outer diameter of the bearing bush being “slightly greater” than the inner diameter of the mounting bore, and that Figure 2 of Cooke is illustrating the bearing bush in a compressed manner inside the mounting bore  (figure 
As to claim 11, Cooke teaches narrowing the slit-like opening of the bearing bush during the mounting of the needle-bush arrangement in the mounting bore of the expansion valve (figures 2 and 4, elements 60 and 24; page 4, paragraph 41). This can be found because Cooke teaches the outer diameter of the bearing bush being greater than the inner diameter of the mounting bore (figure 2, elements 60 and 24; page 4, paragraph 41), requiring the slit-like opening of the bearing bush to be narrowed during the mounting of the needle-bush arrangement in the mounting bore.
As to claim 12, Cooke teaches, prior to forming the needle-bush arrangement, widening the bearing bush such that the slit-like opening of the bearing bush is plastically spread open (figures 2 and 4, elements 60 and 22). Examiner notes that this can be found because Cooke illustrates the bearing bush mounted over the valve needle, such that the inner diameter of the bearing bush is clearly smaller than the outer diameter of the valve needle (figure 2, elements 60 and 22). This requires the slit-like opening of the bearing bush to be widened during the mounting of the bearing bush over the valve needle. Examiner recognizes that Cooke teaches the outer diameter of 
As to claim 14, Cooke teaches providing the mounting bore of the expansion valve on a hollow shaft of a rotor of the expansion valve (figure 2, element 14 being the ‘hollow shaft’ and ‘rotor’; page 3, paragraph 33). It is further the position of the Examiner that the expansion valve of Cooke is capable of being moveable along the axial direction via a driving device and rotatable about the axial direction. Examiner notes that the claims do not positively require the expansion valve to actually rotate or move or be connected to a driving device. The claims only require that the expansion valve be capable of such movement and configuration.
As to claim 17, the discussion of claim 10 is incorporated herein.
As to claim 18, the discussion of claim 11 is incorporated herein.
As to claim 19, the discussion of claim 11 is incorporated herein.
As to claim 20, the discussion of claims 1 and 4 are incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke  as applied to claim 1 above, and further in view of Yamamoto (U.S. Patent Application Publication Number 2011/0194797).
As to claim 15, while Cooke teaches the bearing bush being composed of a bush material that has spring properties (figures 2 and 4, element 60; page 4, paragraph 41), Cooke does not teach the bush material itself. Yamamoto teaches a bearing bush having a slit-like opening (figure 8, element 18 being the ‘bearing bush’ and element 18a being the ‘slit-like opening’; page 4, paragraph 52), wherein the bearing bush is composed of a bush material that has spring properties (figure 8, element 18; page 4, paragraph 52). Specifically, Yamamoto teaches the bush material being a spring steel (page 4, paragraph 52). It would have been obvious to one skilled in the art to form the bearing bush of Cooke from the spring steel of Yamamoto, because one skilled in the art would have recognized that use of such a spring steel would provide the bearing bush with a lateral resilience, as desired by Cooke (page  4, paragraph 41).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke as applied to claim 1 above.
As to claim 13, Cooke teaches that during the mounting of the needle-bush arrangement in the mounting bore of the expansion valve, the slit-like opening is at least partially closed such that in a mounted state of the valve needle and of the bearing bush in the expansion valve, the slit-like opening of the bearing bush is at least partially closed (figure 2, element 60). This can be found because Cooke teaches the outer diameter of the bearing bush being greater than the inner diameter of the mounting bore (figure 2, elements 60 and 24; page 4, paragraph 41), requiring the slit-like opening of the bearing bush to be at least partially closed when the needle-bush arrangement is mounted in the mounting bore.
However, Cooke does not expressly teach the slit-like opening being completely closed when the valve needle and the bearing bush are in a mounted state within the expansion valve. However, it would have been obvious to one skilled in the art to employ a bearing bush with a slit-like opening that is sized such that the slit-like opening is completely closed when the valve needle and the bearing bush are in a mounted state within the expansion valve, so as to ensure that the bearing bush provides a maximum ‘frictional coupling’ between the bearing bush and the mounting bore, as desired by Cooke (figure 2, elements 60 and 24; page 4, paragraph 41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726